Citation Nr: 0528277	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  91-49 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides in service.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for mild, obstructive, 
ventilatory impairment (claimed as bronchial asthma), to 
include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  He is a combat veteran and received numerous service 
awards including the Purple Heart, Combat Infantryman Badge, 
and the Bronze Star Medal.

In part, this matter came before the Board of Veterans' 
Appeals (the Board) on appeal from a April 1988 rating 
decision of the San Juan, the Commonwealth of Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for residual of head injury, 
bronchial asthma, and skin condition as a residual of Agent 
Orange exposure.  This matter also came before the Board on 
appeal from a September 1990 rating decision which denied 
service connection for PTSD. 

The veteran testified before the RO at a hearing in December 
1988.  A transcript of this hearing is associated with the 
claims folder.  Subsequently, the veteran indicated on his 
May 1991 VA Form 9 that he wished to testify at another RO 
hearing.  In August 1994 correspondence, he withdrew the 
second RO hearing request.  This case was previously remanded 
by the Board in February 1992, February 1996, and again in 
May 2001 for further development.

The veteran has also raised the issues of entitlement to 
service connection for a back and a right knee disorder.  
These matters are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

4.  The veteran does not have a skin disorder that had its 
onset during active duty or that is otherwise related to his 
service.

5.  A clear preponderance of the competent evidence of record 
is against a finding of a current diagnosis of PTSD.

6.  The veteran's mild, obstructive, ventilatory impairment 
did not have its onset during active duty and is not 
otherwise related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Service connection for mild, obstructive, ventilatory 
impairment is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 101(16), 1110 (West 
2002).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed more than one 
year after discharge may still be service connected if all 
the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  Furthermore, 
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); chronic leukocytic leukemia and, soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

1.	Skin Disorder

In this case, the Board finds that service connection for a 
skin disorder is not in order.  The veteran was afforded a VA 
examination in April 2002.  At that time, the veteran 
reported a history of itching since several years ago that 
had been resolved with creams and lotions.  He could not 
recall the names of the medications used in the past, but he 
reported good results with them.  

On physical examination the examiner found no evidence of a 
skin lesion or any other skin disorder.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).    Because there is 
no evidence of a current skin disorder, and the veteran has 
even stated that his skin disorder has since resolved with 
the use of creams and lotions, service connection is denied.  

2.	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32,808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  
See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

In this case, the Board finds that service connection for 
PTSD is not in order.  A clear preponderance of the competent 
evidence of record is against a finding of a current 
diagnosis of PTSD.  The veteran filed a claim for service 
connection for a nervous condition in September 1974.  He 
underwent a VA psychological examination later that month and 
the diagnosis was depressive neurosis.  By rating decision 
dated in October 1974 the RO denied service connection for 
depressive neurosis finding that there was no connection 
between the veteran's disorder and service.  The veteran 
submitted another claim for a psychological disorder, this 
time chronic schizophrenia, in August 1984.  By rating 
decision dated in January 1986 the RO confirmed the denial of 
service connection for a psychological disorder.  

During the December 1988 RO hearing the veteran submitted a 
third claim for a psychological disorder, this time PTSD.  
The veteran underwent various VA psychological examinations 
at this time.  A January 1989 VA examination showed a 
diagnosis of PTSD and "rule out organic brain syndrome".  A 
May 1990 VA examination showed a diagnosis of atypical 
depressive disorder, and an August 1990 VA examination showed 
"no specific mental disorder."   

The veteran was afforded subsequent VA psychological 
examinations in May and July 2002.  The May 2002 examination 
report showed "no diagnosis" under Axis I, and "dependent 
personality traits" under Axis II.  The examiner 
specifically noted that while the January 1989 VA examination 
report showed a diagnosis of PTSD, this was the only time on 
record that a diagnosis of PTSD was given.  The examiner  
stated that the January 1989 examination was based on 
subjective reports and not confirmed by symptomatology or 
other history.  The January 1989 report merely demonstrated a 
voluntary intention, prompting the diagnosis of "rule out 
organic brain syndrome," and the diagnosis of PTSD could not 
be considered as valid and reliable.  The examiner concluded 
that the veteran did not fulfill the diagnostic criteria for 
PTSD, nor has the veteran's participation and exposure to 
stressful events in Vietnam produced any diagnosable 
psychiatric condition.  The Board finds this medical opinion 
is entitled to great probative weight. 

The veteran was re-interviewed by a VA examiner in July 2002 
but the examiner stated that there was nothing more to add to 
the May 2002 report.  Basically, the veteran was found to 
have a personality disorder with very strong Schizoid and 
Dependent characteristics.  There is no indication that the 
veteran has received psychiatric treatment after service and 
there is no indication that he is receiving treatment at 
present.  Also of record are VA outpatient treatment records 
dated from July 1973 to May 2002.  None of these reports show 
a diagnosis of PTSD.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board finds that service and, 
most importantly, post-service medical records fail to 
indicate that the veteran current has PTSD.

While the veteran's combat experience has most likely 
established the occurrence of his claimed in-service 
stressors under 38 C.F.R. § 3.304(f), this does not create a 
presumption of service connection for the veteran's claimed 
disability.  The veteran is still required to meet his 
evidentiary burden as to service connection such as whether 
there is a current disability (PTSD) which requires competent 
medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 
(1996).  While the veteran asserts that he has PTSD, his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of 
PTSD or its relationship to service.  Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Simply stated, at this 
time, the Board finds that the medical evidence of record 
clearly indicates that the veteran does not have PTSD.

As a clear preponderance of the competent evidence of record 
is against a finding of a current diagnosis of PTSD, the 
Board finds that service connection for PTSD is not 
warranted. 38 U.S.C.A. § 5107(b).

	3.  Mild, obstructive, ventilatory impairment

Finally, the Board finds that service connection for mild, 
obstructive, ventilatory impairment is not in order.  Service 
medical records are negative for a respiratory disorder in 
service.  The first showing of a respiratory disorder in the 
claims folder is in a VA inpatient treatment report, dated in 
November 1974, more than four years after the veteran's 
discharge from service.  At that time, the veteran was 
diagnosed with bronchial asthma.       

The veteran was afforded a VA examination in May 2002.  Upon 
examination the examiner diagnosed the veteran with mild 
obstructive ventilatiory impairment by pulmonary function 
tests.  Subsequently, in August 2003, the same examiner was 
specifically asked to specify whether the veteran's current 
respitatory disorder is related to his alleged Agent Orange 
exposure in service.   Upon review of the claims folder, the 
examiner concluded that the etiology of the veteran's 
respiratory disorder could not be determined, but noted that 
it was unlikely that the veteran's respiratory disorder is 
secondary to the veteran's alleged Agent Orange exposure.  
The Board must find this medical opinion to be of great 
probative value and clearly provides very negative evidence 
against the veteran's central theory in this case.  

Given the evidence of record, the Board finds that service 
connection for mild, obstructive, ventilatory impairment is 
not warranted.  The August 2003 VA examiner specifically 
opined that the veteran's respiratory disorder is not related 
to his alleged Agent Orange exposure.  There is no contrary 
medical evidence of record.  The service records and post-
service records only provide more evidence against this 
claim.

The veteran's claim for service connection implicitly 
includes the assertion that his respiratory disorder is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between the depression and its relationship 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu, 2 Vet. App. at 492.  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As there is no evidence that the 
veteran's respiratory disorder is related to service, and 
there is significant evidence against this claim, the claim 
for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2001.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the cases (SOCs), and the supplemental 
statements of the case (SSOC), he was provided with specific 
information as to why his claims were being denied, and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the January 2001, 
September 2003, and September 2004 SSOCs.  

Finally, with respect to element (4), the Board notes that 
the RO's letter, SOCs, and SSOCs generally informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were adjudicated prior to enactment of the VCAA.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2001 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.  § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and 
additional SSOCs were provided to the veteran in September 
2003 and September 2004.

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The RO has attempted to locate 
several private treatment records to assist in the 
development of this case.  Correspondence dated in March 2004 
and November 2003 shows that the records from Hospital Damas 
and Hospital Episcopal San Lucas are unavailable.  Also, in 
October 2003 and March 2004 the RO requested private medical 
records from the veteran's private physician, Dr. J.L.T.  
However, there is no response from this physician.  The 
veteran has not identified any other outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin disorder is denied.

Service connection for PTSD is denied.

Service connection for mild, obstructive, ventilatory 
impairment is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


